DETAILED ACTION
Claims 1, 4-5, 8-11, 14, 16, 19, 22 and 28-29 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on March 25, 2021 has been entered.
Claims 1, 4-5, 8-11, 14, 16, 19, 22 and 28-29 are pending. Claims 28-29 are newly added. Claim 3 is cancelled. Claim 1 is amended.
Applicant’s arguments, filed March 25, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election without traverse of the invention of Group II (original claims 1-12, 14, 17, 18, 21, 22), directed to a method for treating pulmonary edema associated with heart failure in a domestic animal comprising administering to said domestic animal torasemide or a pharmaceutically acceptable salt thereof at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day, as stated in the reply filed December 21, 2018, which is still in effect over the claims.
Accordingly, claims 16 and 19 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Applicant’s instant claims 1, 4-5, 8-11, 14 and 22 (claim 3 now being cancelled), as well as newly added claims 28-29, are presently under examination and are treated on the merits infra.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-5, 8-11, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061).
	Sumner et al. teaches that diuretics, such as furosemide (2-8 mg/kg IV every 2-8 hours) or torasemide (0.2-0.8 mg/kg IV) are the mainstay therapy for small animals (dogs, cats) with pulmonary edema due to congestive heart failure (CHF) or non-cardiogenic pulmonary edema (p.799, para.1; p.807, 
	Sumner et al. differs from the instant claims only insofar as it does not explicitly teach that (i) the therapeutically effective dose of torasemide is 0.25 mg/kg/day to 0.35 mg/kg/day (claim 1), 0.26 mg/kg/day (claim 8), or 0.25 mg/kg/day to 0.30 mg/kg/day (claim 22), or that it is administered 1-2 times daily (claim 9), (ii) the torasemide is administered for three to five days (claim 1), or (iii) the pulmonary edema is mild (claim 4) or moderate or severe (claim 5). 
	Atkins teaches that torasemide may be effectively administered to induce diuresis in dogs with CHF at an oral dose of 0.2 mg/kg, one to three times per day (Table, p.4). 
	Uechi et al. teaches that animals with CHF, which is a condition characterized by fluid retention and shortness of breath, require management with diuretics, e.g., thiazide, bumetanide, and furosemide (col.1, para.1, p.1057). Uechi et al. teaches that torasemide is a loop diuretic with more potent, longer-acting diuretic activity than furosemide (col.1, para.1, p.1057). Uechi et al. teaches that the plasma concentration of torasemide decreases more slowly than furosemide due to a slower transfer rate from plasma to the nephron, which leads to the longer-lasting diuretic action of torasemide compared with furosemide (a diuretic effect was observed following torasemide administration after 12 h, whereas the diuretic effect of furosemide diminished at 5-6 h), an effect that makes torasemide beneficial in the treatment of CHF and other forms of edema in cats and dogs (col.2, para.2, p.1059). Uechi et al. teaches that potassium loss with torasemide is lower than with furosemide and that this effect appears to require administration for several days, since a single torasemide dose did not affect kaliuresis (excessive excretion of potassium in the urine) in control dogs or mitral regurgitation (which is a form of heart failure) dogs, whereas kaliuresis was not observed after administration for 7 days in control and mitral regurgitation dogs (col.1, para.1, p.1060). Uechi et al. teaches that the diuresis caused by furosemide in dogs with mitral regurgitation reduces the circulatory blood volume and renal blood flow, thereby stimulating the renin-angiotensin system (RAAS), an effect that suggests that the use of diuretics should depend on the degree of edema and be used in combination with angiotensin converting enzyme inhibitors or angiotensin receptor blockers (col.1, para.1, p.1060). Uechi et al. teaches that torasemide 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in orally administering torasemide to a dog with pulmonary edema due to CHF as described by Sumner et al. at a therapeutically effective dose within the range of 0.20-0.60 mg/kg/day because Atkins teaches the oral administration of torasemide at a dose of 0.20 mg/kg, 1-3 times per day for diuresis in dogs with CHF. The skilled artisan would have found it prima facie obvious to administer torasemide orally, within the range of 0.20-0.60 mg/kg/day to a dog with pulmonary edema due to CHF as described by Sumner et al. because Sumner et al. teaches the efficacy of diuretic therapy with torasemide in dogs with pulmonary edema due to CHF and Atkins teaches that torasemide was an effective diuretic for use in dogs with CHF to induce diuresis at a dose of 0.20 mg/kg, administered 1-3 times daily, for removing excess body water and reducing fluid retention and congestion in the animal. 
	The ordinarily skilled artisan would have, therefore, had a reasonable expectation of success in administering torasemide for inducing diuresis in a dog with pulmonary edema due to CHF within Applicant’s instantly claimed ranges of 0.25-0.35 mg/kg/day (claim 1), 0.26 mg/kg/day (claim 8), or 0.25-0.30 mg/kg/day (claim 22) because Atkins clearly teaches the administration of torasemide at a dose of 0.20 mg/kg, 1-3 times per day, for this purpose - which suggests the efficacy of torasemide for inducing diuresis for the treatment of CHF and concomitant pulmonary edema at least within the range of 0.20-0.60 mg/kg/day – a range that clearly circumscribes Applicant’s ranges or specific amounts instantly claimed. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) …” [A] prior prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
	Also, the ordinarily skilled artisan would have found it prima facie obvious to administer the dose of torasemide 1-2 times per day in view of Atkins’ teachings suggesting that the oral dosage of torasemide was suitably administered either as a single daily dose or multiple daily doses (e.g., two or three daily doses), and further in view of Uechi’s teachings that the diuretic effect following oral administration of torasemide was still observable at 12 h, thereby suggesting oral administration of torasemide at least once per day and even two times per day (depending upon the severity of disease and degree of diuresis necessary). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering torasemide to induce diuresis for the treatment of a dog with pulmonary edema due to CHF for 3-5 days (claim 1) because Uechi et al. teaches that kaliuresis (potassium loss in the urine) with torasemide was lower in dogs with administration for several days. The skilled artisan would have been motivated to administer torasemide to induce diuresis for the treatment of pulmonary edema due to CHF for 3-5 days because Uechi et al. teaches that urine potassium excretion following a single dose of torasemide was not effective to minimize potassium loss, but that longer-term administration for 7 days in control dogs and dogs with heart failure was effective to mitigate kaliuresis and decrease urinary potassium, thereby suggesting administration of torasemide at least between 1-7 days (a range that circumscribes Applicant’s duration of 3-5 days as instantly claimed) to yield this effect. It would, therefore, have been prima facie obvious to administer torasemide for 3-5 days to induce diuresis for the treatment of a dog with pulmonary edema due to CHF to minimize urinary potassium loss in the animal, as suggested by Uechi et al.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering torasemide to induce diuresis for the treatment of a dog with mild, moderate or severe pulmonary edema because pulmonary edema of any degree of severity (mild, moderate or severe) was known to be characterized by excessive fluid retention prima facie obvious to administer torasemide therapy to a dog with pulmonary edema due to CHF of mild, moderate or severe degree for the purpose of inducing diuresis and removing excess body water and congestion contributing to the pulmonary edema in the animal.
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061), 
as applied above to claims 1, 4-5, 8-11, 22 and 28, 
further in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), citing to CN 1946379 B (Published May 16, 2012) with its English machine translation, as evidence. 
Sumner in view of Atkins and Uechi, as applied above to claims 1, 4-5, 8-11, 22 and 28. 
Sumner in view of Atkins and Uechi differ from the instant claim only insofar as they do not explicitly teach that the torasemide is administered in the form of, e.g., a tablet (claim 14). 
Caro-Vadillo et al. teaches an experimental study of 46 dogs (38 male and 8 female) of 8-18 years of age with weight ranging from 3 to 13 kg (col.1, para.2, p.106). Caro-Vadillo et al. teaches that all dogs were diagnosed with CHF secondary to chronic volume overload caused by atrioventricular valvular insufficiency in phase II of the ISACHC classification (col.1, para.4, p.106). Caro-Vadillo et al. teaches 
CN 1946379 B is cited as evidence that SUTRIL® sourced from Novag was a commercially available immediate release torasemide tablet (see p.5, para.[0042]-[0043] of the Chinese publication, as well as the penultimate paragraph of the English machine translation).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering oral torasemide as suggested by Sumner et al. in view of Atkins in the form of an oral tablet to the dog with pulmonary edema due to CHF because Caro-Vadillo et al. teaches the administration of oral torasemide tablets to dogs with CHF and concomitant pulmonary edema. The skilled artisan would have been motivated to employ a commercially available tablet of oral torasemide for administration to the dog with pulmonary edema due to CHF as suggested by Sumner et al. in view of Atkins in light of Caro-Vadillo’s teachings establishing the efficacy of commercially available oral torasemide tablets in the effective treatment of a dog with pulmonary edema due to CHF. The skilled artisan, therefore, would have immediately recognized oral tablet forms of torasemide as a suitable means for treating dogs exhibiting CHF and pulmonary edema in view of Caro-Vadillo’s teachings. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer oral torasemide as suggested by Sumner et al. in view of Atkins in the form of an oral tablet to induce diuresis and improve pulmonary edema in view of the fact that Caro-Vadillo et al. discloses the treatment of a similar canine subject with pulmonary edema due to CHF using an oral torasemide tablet.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (“Use of the Loop Diuretic Torsemide in Three Dogs with Advanced Heart Failure”, Journal of Veterinary Cardiology, 2011; 13:287-292) in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108). 
All references are already of record.
Oyama et al. teaches a case study of an 8 year old 35 kg spayed female Weimaraner dog with a clinical history of mitral valve disease and CHF, who presented to the emergency service with dyspnea (col.1, para.2, p.289). Oyama et al. teaches that the dog’s heart rate was normal (120 beats/min) with increased respiratory rate (80 breaths/min), with a lll/VI intensity systolic murmur detected over the left cardiac apex and inspiratory crackles over the right ventral hemithorax with increased bronchovesicular sounds (col.2, para.2, p.289). Oyama et al. teaches that the dog was diagnosed with severe left-sided heart failure and that thoracic radiographs performed 12 h after presentation revealed marked cardiomegaly, distended pulmonary veins, and mild to moderate perihilar and caudodorsal pulmonary edema (col.2, para.2, p.289). Oyama et al. teaches that the dog received treatment for 24 h with 14 mg/kg intravenous furosemide and intravenous nitroprusside infusion (6 h of 5 g/kg/min), as well as other previously prescribed oral cardiac medications (col.2, para.2, p.289). Oyama et al. teaches that the dog’s respiratory rate and effort improved after 24 h of therapy (col.2, para.2, p.289). Oyama et al. teaches that the oral furosemide dose was discontinued prior to discharge and replaced with oral torasemide of 0.21 mg/kg (7.5 mg) administered every 12 h, representing a total daily dose (15 mg) equal to one tenth of the previous daily furosemide dose, and the dose of hydrochlorothiazide and spironolactone were each increased to 0.71 mg/kg (25 mg) every 12 h (col.2, para.2, p.289). Oyama et al. teaches that the hydrochlorothiazide and spironolactone regimen was adjusted after five days to 12 mg every 12 h due to azotemia, but the dog did well at home with no episodes of CHF over the next 23 days 
Oyama et al. differs from the instant claims only insofar as it does not explicitly teach the oral administration of torasemide in an initial dose from 0.25 mg/kg/day to 0.35 mg/kg/day for a period of 3-5 days, followed by a maintenance dose ranging from 0.13 mg/kg/day to 0.25 mg/kg/day (claim 1).
Caro-Vadillo et al. teaches an experimental study of 46 dogs (38 male and 8 female) of 8-18 years of age with weight ranging from 3 to 13 kg (col.1, para.2, p.106). Caro-Vadillo et al. teaches that all dogs were diagnosed with CHF secondary to chronic volume overload caused by atrioventricular valvular insufficiency in phase II of the ISACHC classification (col.1, para.4, p.106). Caro-Vadillo et al. teaches that the dogs were administered 0.2 mg/kg of perindopril (an angiotensin converting enzyme inhibitor) and 0.2 mg/kg torasemide (SUTRIL, Novag), each given orally as a single daily dose in the morning over the course of 28 days, in conjunction with a hyposodic diet (col.1, para.5, p.106). Caro-Vadillo et al. observed a decrease in the frequency and severity of cough, improvement in physical exercise intolerance, increased appetite, and improvement in the severity of pulmonary congestion and/or lung edema, as well as a reduction in arterial pulse rate and presence of arrhythmias (col.2, para.5, p.106-col.1, para.1, p.108). Caro-Vadillo et al. teaches that 40% of the treated dogs exhibited pulmonary edema before treatment was initiated with perindopril and torasemide, which was reduced to only 7% following treatment with perindopril and torasemide (Table 1, p.107).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering oral torasemide of Oyama et al. at a dose from 0.25 mg/kg/day to 0.35 mg/kg/day (claim 1) because Oyama et al. teaches the oral administration of 0.21 mg/kg torasemide every 12 h (a total dose of 0.42 mg/kg/day) to a dog exhibiting CHF due to valve disease and pulmonary edema was effective to treat both heart failure and pulmonary edema therein, and prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer torasemide within this range of 0.20 mg/kg/day to 0.42 mg/kg/day at a dose from 0.25 mg/kg/day to 0.35 mg/kg/day in view of the proven efficacy of torasemide in the treatment of heart failure due to valve disease and pulmonary edema in dogs at a low dose of 0.20 mg/kg/day and a high dose of 0.42 mg/kg/day and the reasonable expectation that doses in between these endpoints would have been similarly effective for this therapeutic purpose.
Such teachings, therefore, clearly suggest the efficacy of, e.g., 0.25 mg/kg/day orally administered torasemide for the treatment of heart failure due to valve disease and pulmonary edema in dogs. Though Oyama et al. suggests oral torasemide therapy for this therapeutic purpose for more than 5 days, Applicant’s instant claims do not preclude extended therapy of > 5 days using an oral dose of 0.25 mg/kg/day in light of the fact that the initial dose of oral torasemide (0.25 mg/kg/day to 0.35 mg/kg/day) for 3-5 days clearly overlaps with the continued maintenance dose of oral torasemide (0.13 mg/kg/day to 0.25 mg/kg/day), thereby clearly providing for administration of 0.25 mg/kg/day as both the “initial” 3-5 day dose, and also as the subsequent maintenance dose. 
In claim 29, Applicant recites that the pulmonary edema is moderate to severe pulmonary edema.
Oyama et al. establishes the efficacy of oral torasemide in the treatment of a dog exhibiting CHF due to mitral valve disease and mild to moderate pulmonary edema in ameliorating both the pulmonary edema and heart failure.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections of (i) claims 1, 3-5, 8-11 and 22 under 35 U.S.C. §103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007; p.1-10), Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061) and Hori et al. (“Effects of Oral Administration of Furosemide and Torsemide in Healthy Dogs”, Am J Vet Res, 2007; 68:1058-1063), as set forth at p.3-9 of the previous Office Action dated December 4, 2020, and (ii) claim 14 under 35 U.S.C. §103 as being unpatentable over Sumner et al. in view of Atkins, Uechi et al. and Hori et al., as applied above to claims 1, 3-5, 8-11 and 22, further in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), citing to CN 1946379 B (Published May 16, 2012) with its English machine translation as evidence, as set forth at p.4-9 of the previous Office Action dated December 4, 2020, stating that the rejections should be withdrawn in view of the amendments to instant claim 1 now requiring administration of torasemide “for three to five days” (Remarks, p.5-7). 
The arguments have been fully and carefully considered, and the previously applied rejections are each hereby withdrawn. Upon further reconsideration of the claimed subject matter, however, new grounds for rejection are necessitated and set forth infra. 
Insofar as the proffered remarks apply to the newly set forth grounds for rejection, they are considered herein. Applicant asserts that “[t]he cited references at least fail to teach orally administering from 0.25 mg/kg/day to 0.35 mg/kg/day torasemide for three to five days as recited in the amended claims”, asserting that Uechi et al. teaches only “oral administration of 0.2 mg/kg/day torasemide for 7 days” (Remarks, p.6). Applicant opines that the attached document (“Summary of Product Characteristics for ISEMID®”, European Medicines Agency) indicates that “[d]oses of 0.26 mg/kg and higher should only be administered for a maximum period of 5 days” (Exhibit A, Section 4.9, p.4), and further cites to a 2020 Frontiers in Veterinary Science, 2020; 7:Article 151) (Remarks, p.6-7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes the position that the teachings cited in support of the rejection are deficient because none of the references individually teach the instantly claimed oral dosage range of torasemide (0.25 mg/kg/day to 0.35 mg/kg/day) with the instantly claimed duration of treatment (3-5 days). However, Applicant’s evaluation of each of the prior art references individually – in the absence of the other teachings with which it was combined – is improper. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Also, there is simply no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention, but rather that the teachings – taken collectively – teach the entirety of the claimed invention. The test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan, not each reference as if taken in a vacuum. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Sumner et al. and Atkins document the therapeutic efficacy of diuretic torasemide therapy in the treatment of dogs with pulmonary edema due to CHF, in an intravenous dosage of 0.2-0.8 mg/kg or, alternatively, an oral dosage of 0.2 mg/kg, administered 1-3 times per day (0.2-0.6 mg/kg/day). Such teachings clearly establish the use of oral torasemide therapy for the treatment of pulmonary edema as a result of CHF in dogs at least with the range of 0.2 mg/kg/day to 0.6 mg/kg/day, which clearly circumscribes – and, thus, renders prima facie obvious – Applicant’s instantly claimed narrower range of 0.25 mg/kg/day to 0.35 mg/kg/day. With regard to Applicant’s duration of administration from 3-5 days, Applicant should note that Uechi et al. clearly teaches oral torasemide was effective to induce diuresis and mitigate kaliuresis and decrease urinary potassium when administered for 7 days (as compared to a single dose), thereby suggesting at least administration for 1-7 days (a range that prima facie obviousness of Applicant’s instantly claimed oral dose of 0.25 mg/kg/day to 0.35 mg/kg/day torasemide for 3-5 days, contrary to Applicant’s assertions.
Applicant rebuts such teachings by citing attached Exhibit A (“Summary of Product Characteristics for ISEMID®”, European Medicines Agency) and Exhibit B (Pelligand et al., “Population Pharmacokinetics and Pharmacodynamics Modeling of Torasemide and Furosemide After Oral Repeated Administration in Healthy Dogs”, Frontiers in Veterinary Science, 2020; 7:Article 151) as alleged evidence that the prior art teachings to Uechi, Hori and/or Caro-Vadillo – which each suggest torasemide administration for > 5 days – cannot be relied upon because the art teaches away from torasemide administration for > 5 days. This position is unavailing. Applicant’s proffered Exhibits A and B were published in 2019 or later and, thus, fail to establish what one of ordinary skill in the art would have known before the effective filing date of the claimed invention, which was well earlier in 2015 (e.g., at least December 11, 2015, the filing date of PCT/EP2015/079370, of which the instant application is a 371 entry thereof). Applicant should note that the relevant inquiry for prima facie obviousness as set forth in the §103 statute takes into account what the ordinarily skilled artisan would have known “before the effective filing date of the claimed invention” – not what this same ordinarily skilled artisan would have subsequently known four or more years after the instant application was filed. 
For these reasons supra, rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 1, 4-5, 8-11, 14 and 22, as well as newly added claims 28-29, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 18-22 of copending U.S. Patent Application No. 16/784,452, already of record, for the reasons of record set forth at p.9-11 of the previous Office Action dated December 4, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of instant claim 3 necessitates the removal of such claim from the statement of the rejection above. 
Newly amended claim 1 recites that “said therapeutically effective dose [of torasemide] is administered for three to five days”. 
‘452 clearly provides for the torasemide to be administered for five days at a dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day for the treatment of pulmonary edema with heart failure in a domestic animal (copending claim 3), and further provides for the treatment of moderate to severe pulmonary edema by administering torasemide at a dose ranging from about 0.25 mg/kg/day to about 0.50 mg/kg/day over a period of three to five days, followed by administration at a maintenance dose ranging from about 0.13 mg/kg/day to about 0.25 mg/kg/day (copending claim 5), specifically wherein such torasemide therapy is administered for five days (copending claim 6). 
Such teachings clearly provide for the administration of the instantly claimed therapeutically effective dose of torasemide from 0.25 mg/kg/day to 0.35 mg/kg/day for a period of three to five days, as recited in newly amended claim 1. 
Newly added claim 28 recites that the domestic animal is a dog or cat.
In the ‘452 disclosure, the applicant defines “domestic animal” as used in the claims as including both cats and dogs (p.7, l.9).
Newly added claim 29 recites “[a] method for treating moderate to severe pulmonary edema in a dog suffering from heart failure, comprising orally administering to said dog torasemide or a 
‘452 recites a method for the treatment of moderate to severe pulmonary edema with heart failure in a domestic animal by administering torasemide at a dose ranging from about 0.25 mg/kg/day to about 0.50 mg/kg/day over a period of three to five days, followed by administration at a maintenance dose ranging from about 0.13 mg/kg/day to about 0.25 mg/kg/day (copending claim 5).
In the ‘452 disclosure, the applicant defines the administration of torasemide as including, e.g., oral administration (p.15, l.13-17).

Response to Applicant’s Arguments
In reply, Applicant “respectfully requests that the obviousness-type double patenting rejection[s] be held in abeyance until patentable subject matter has been identified” (Remarks, p.7).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. In view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited copending ‘452 claims, the rejection remains proper and is maintained.
Per MPEP §804(l)(B)(1)(b)(ii), when a provisional nonstatutory double patenting rejection is the only rejection remaining in an application and the applications have the same effective U.S. filing date, then “[i]f both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims ... the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.” For further clarification, see also MPEP §1490.
supra, rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.

Conclusion
Rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.
Claims 16 and 19 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 24, 2021